Exhibit 10.1

 

TRANSITION SERVICES AGREEMENT

 

by and among

 

GENZYME CORPORATION

 

and

 

AASTROM BIOSCIENCES, INC.

 

Dated as of May 30, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS

1

 

 

ARTICLE 2 SERVICES

2

 

 

ARTICLE 3 GOVERNANCE

4

 

 

ARTICLE 4 TERM AND TERMINATION

5

 

 

ARTICLE 5 PAYMENT TERMS

6

 

 

ARTICLE 6 TRANSITION SERVICE RESPONSIBILITIES

6

 

 

ARTICLE 7 INTELLECTUAL PROPERTY

7

 

 

ARTICLE 8 RELATIONSHIP BETWEEN THE PARTIES

7

 

 

ARTICLE 9 AFFILIATE PERFORMANCE

9

 

 

ARTICLE 10 INDEMNIFICATION

9

 

 

ARTICLE 11 LIMITATION OF LIABILITY, DISCLAIMER OF CONSEQUENTIAL DAMAGES AND CAP
ON LIABILITY

10

 

 

ARTICLE 12 FORCE MAJEURE

11

 

 

ARTICLE 13 MISCELLANEOUS

11

 

i

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1

 

Transition Services Schedule

Schedule 2

 

Restricted Information Systems of the Service Provider

Schedule 3

 

Acknowledgment and Waiver

 

ii

--------------------------------------------------------------------------------


 

TRANSITION SERVICES AGREEMENT

 

This Transition Services Agreement is dated as of May 30, 2014 (the “Execution
Date”), by and between Aastrom Biosciences, Inc., a Michigan corporation
(“Service Recipient”), and Genzyme Corporation, a Massachusetts corporation
(“Service Provider”). Service Recipient and Service Provider are referred to in
this Agreement each as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Service Recipient and Sanofi, a French Societe anonyme (“Sanofi”) have
entered into an Asset Purchase Agreement dated as of April 19, 2014 (the “Asset
Purchase Agreement”) pursuant to which Service Recipient acquired the
Transferred Assets from Sanofi and its Retained Affiliates;

 

WHEREAS, in connection with the transactions contemplated by the Asset Purchase
Agreement, the Parties contemplate that during the Term, Service Provider will
provide certain transitional services to Service Recipient in accordance with
the terms and conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

ARTICLE 1
DEFINITIONS

 

For the purpose of this Agreement, the following capitalized terms have the
following meanings. Capitalized terms which are used but not defined herein have
the meanings ascribed to such terms in the Asset Purchase Agreement.

 

“Additional Services” is defined in Section 2.6.

 

“Agreement” means this Transition Services Agreement and includes all Transition
Service Schedules, whether attached hereto or added subsequently pursuant to the
terms of this Agreement.

 

“Asset Purchase Agreement” is defined in the recitals to this Agreement.

 

“Claim” is defined in Section 10.2.

 

“Cleared Service Recipient Personnel” is defined in Section 8.3.

 

“Data” is defined in Section 7.4.

 

“Dispute” is defined in Section 3.3.

 

“Effective Date” means the Closing Date.

 

1

--------------------------------------------------------------------------------


 

“Execution Date” is defined in the introduction to this Agreement.

 

“Expenses” is defined in Section 5.2.

 

“Losses” is defined in Section 10.1.

 

“Party” and “Parties” are defined in the introduction to this Agreement.

 

“SDEA” is defined in Section 13.3.

 

“Services” means all services to be provided by Service Provider to Service
Recipient as described on any Transition Service Schedule, including any
Additional Services.

 

“Service Provider” is defined in the introduction to this Agreement.

 

“Service Provider Manager” is defined in Section 3.1.

 

“Service Provider Personnel” is defined in Section 8.2

 

“Service Provider Representative” is defined in Section 3.1.

 

“Service Recipient” is defined in the introduction to this Agreement.

 

“Service Recipient Manager” is defined in Section 3.1.

 

“Service Recipient Personnel” is defined in Section 8.2.

 

“Service Recipient Representative” is defined in Section 3.1.

 

“Service Term” is defined in Section 2.3.2.

 

“Term” is defined in Section 4.1.

 

“Transition Service Schedule” is defined in Section 2.1.

 

ARTICLE 2
SERVICES

 

2.1.                            Schedules and Precedence. This Agreement governs
the provision of transitional Services described in the schedules attached to
and made a part of this Agreement (each individual schedule, a “Transition
Service Schedule”). Such Transition Service Schedules may be amended in writing
from time to time by the Parties. If there is any inconsistency between the
terms of any Transition Service Schedule and the terms of this Agreement, the
terms of such Transition Service Schedule shall govern.

 

2.2.                            Performance of Services. Service Provider will
perform the Services set forth in the Transition Service Schedules and all
Additional Services.

 

2.3.                            Information. Each Transition Service Schedule
sets forth, among other things:

 

2

--------------------------------------------------------------------------------


 

2.3.1.                  a description of the Services to be provided;

 

2.3.2.                  the term during which each Service will be provided (the
“Service Term”);

 

2.3.3.                  the location(s) where Services are to be provided;

 

2.3.4.                  the Service Provider and Service Recipient
Representative(s) for such Service;

 

2.3.5.                  the maximum percentage of the applicable Service
Provider Representative’s working time to be allocated to the Services, based
upon a normal 40-hour work week; provided that such maximum will not limit
Service Provider’s obligation to allocate resources necessary for the
performance of any Service in accordance with this Agreement;

 

2.3.6.                  the monthly fees due to Service Provider, if any, for
each Service; and

 

2.3.7.                  any other terms applicable thereto on the Transition
Service Schedule.

 

2.4.                            Service Levels. Service Provider will perform
the Services in a manner consistent with the terms and conditions contained
herein and in accordance with applicable Legal Requirements. In addition, in
performing the Services, Service Provider will use a degree of care and
diligence that is not materially less than the care and diligence exercised by
Service Provider and its Affiliates when engaged in similar services or
activities during the twelve (12) month period preceding the Execution Date with
respect to the Business, and will use commercially reasonable efforts to deliver
the Services in a manner consistent with Service Provider’s and its Affiliates’
past practices. Service Provider will use qualified Service Provider
Representatives to perform the Services.

 

2.5.                            Additional Resources. Except as provided in a
Transition Service Schedule for a specific Service, in providing the Services,
Service Provider will not be obligated to:

 

2.5.1.                  hire any additional employees;

 

2.5.2.                  maintain the employment of any specific employee;

 

2.5.3.                  purchase, lease or license any additional equipment or
software; or

 

2.5.4.                  pay any costs related to the transfer or conversion of
Service Recipient’s data to Service Recipient or any alternate supplier of
Services.

 

2.6.                            Additional Services. During the Term, the
Parties may identify additional services that Service Provider will provide to
Service Recipient in accordance with the terms of this Agreement (the
“Additional Services”). Upon mutual agreement of the Parties, the Parties will
execute additional written Transition Service Schedules for such Additional
Services.  Service Provider will have no obligation to execute any additional
Transition Service Schedules; provided, that with respect to any Additional
Service that has historically been provided by Service Provider or its
Affiliates to the Business, Service

 

3

--------------------------------------------------------------------------------


 

Provider will not unreasonably withhold, condition or delay the execution of a
Transition Service Schedule relating to such Additional Service to the extent
generally consistent with this Agreement, including the Transition Service
Schedules.

 

2.7.                            Change Order Process. Any change in the scope or
duration of any Service described in or other amendment to a Transition Service
Schedule must be in writing and signed by the Parties.

 

2.8.                            Third-Party Consents. If any consent or waiver
from any Third Party is needed in connection with Service Provider’s provision
of the Services, Service Provider will be excused from performing such Service
until such consent or waiver is obtained and will use commercially reasonable
efforts to cooperate with Service Recipient to obtain such licenses or
approvals, provided that any payments to Third Parties in connection with
obtaining any such consent or waiver will be paid by Service Recipient.

 

ARTICLE 3
GOVERNANCE

 

3.1.                            Service Provider Manager and Service Provider
Representatives. Service Provider will appoint one individual to have primary
responsibility and oversight for the provision of all of the Services by Service
Provider and to be Service Recipient’s primary point of contact (the “Service
Provider Manager”). The initial Service Provider Manager will be Geary
MacQuiddy. In addition, Service Provider will identify on the applicable
Transition Service Schedule one representative (the “Service Provider
Representative”) for each Service to have primary responsibility and oversight
for the provision or coordination of such Service. Service Provider may appoint
a new Service Provider Manager or a new Service Provider Representative for any
Service by providing Service Recipient with written notice thereof.

 

3.2.                            Service Recipient Manager and Service Recipient
Representatives. Service Recipient will appoint one individual to have primary
responsibility and oversight for the receipt of all of the Services by Service
Recipient and to be Service Provider’s primary point of contact (the “Service
Recipient Manager”). The initial Service Recipient Manager will be Ross Turbo.
In addition, Service Recipient will identify on the applicable Transition
Service Schedule one representative (the “Service Recipient Representative”) for
each Service to have primary responsibility and oversight for the provision or
coordination of such Service. Service Recipient may appoint a new Service
Recipient Manager or a new Service Recipient Representative for any Service by
providing Service Provider with written notice thereof.

 

3.3.                            Dispute Resolution. Any dispute regarding a
Party’s performance under this Agreement (a “Dispute”) will be initially
referred to the Service Provider Manager and the Service Recipient Manager. The
Service Provider Manager and the Service Recipient Manager will meet at a
mutually acceptable time and place (or by teleconference) promptly after the
Dispute has been referred to them, and thereafter as often as they reasonably
deem necessary, to exchange relevant information and to attempt to resolve the
Dispute. If the Service Provider Manager and the Service Recipient Manager are
not

 

4

--------------------------------------------------------------------------------


 

able to resolve the Dispute within thirty (30) days after the Dispute has been
referred to them, then either Party may thereafter submit such Dispute to any
court as permitted by Section 13.9.

 

ARTICLE 4
TERM AND TERMINATION

 

4.1.                            Term. This Agreement will commence on the
Effective Date and remain in effect until the last day that any Service Term in
any Transition Service Schedule remains in effect (the “Term”), unless earlier
terminated under this ARTICLE 4. With respect to each Service, such Service will
begin upon the applicable start date set forth in the Transition Services
Schedule (or the Effective Date if no start date is identified) and will
continue for the longest duration, or until the end date, for such Services set
forth in the Transition Services Schedule, unless earlier terminated under this
ARTICLE 4. This Agreement may be extended by the Parties in writing, either in
whole or with respect to one or more of the Services.

 

4.2.                            Termination.

 

4.2.1.                  Service Recipient may terminate this Agreement, either
with respect to all or with respect to any one or more of the Services (or a
portion thereof) provided to Service Recipient hereunder, for any reason or for
no reason, at any time upon at least thirty (30) days (or such shorter period to
which Service Provider agrees in writing) prior written notice to Service
Provider, unless the specific Transition Service Schedule provides otherwise.

 

4.2.2.                  Subject to the provisions of ARTICLE 12 below, either
Party may terminate this Agreement in its entirety or with respect to affected
Services if the other Party materially breaches a material provision with regard
to those Services and does not cure such breach, or does not take reasonable
steps required under the circumstances to cure such breach going forward, within
thirty (30) days (or ten (10) days in the event of a payment breach) after
receiving notice of the breach.

 

4.2.3.                  Any provision which by its nature or express terms
should survive, including the provisions of Section 4.2.4, ARTICLE 5,
ARTICLE 10, ARTICLE 11 and ARTICLE 13, will survive the expiration or
termination of this Agreement.

 

4.2.4.                  Upon any expiration or termination of this Agreement in
whole or in part and for any reason (a) each Party will use commercially
reasonable efforts to cooperate with the other Party as reasonably necessary to
avoid disruption of the ordinary course of the other Party’s business and
(b) Service Provider will deliver the Data to Service Recipient in accordance
with Section 7.4 and will deliver other assets of Service Recipient in the
possession of Service Provider. Each Party will promptly return to the other
Party or destroy any and all Confidential

 

5

--------------------------------------------------------------------------------


 

Information or other proprietary information of such other Party in its or its
Affiliates’ possession upon expiration or termination of this Agreement.

 

ARTICLE 5
PAYMENT TERMS

 

5.1.                            Charges for Services. Service Recipient will pay
Service Provider the charges, if any, set forth on the applicable Transition
Service Schedule for each Service listed therein as adjusted, from time to time,
in accordance with Section 5.3.

 

5.2.                            Expenses. Service Recipient will, for each
Service performed, reimburse Service Provider for any reasonable documented
out-of-pocket expenses payable to Third Parties which are incurred by Service
Provider or its Affiliates in connection with Service Provider’s provision of
such Service (“Expenses”); provided that the Expenses will not include the
allocation of any corporate overhead or similar expenses incurred by Service
Provider or its Affiliates in connection with the performance of the Services.
Within ten (10) days after the end of each calendar month during the Term,
Service Provider will provide Service Recipient with a report detailing the
Expenses for such previous month. In addition, Service Provider will provide
Service Recipient with advance written notice of any single Expense or series of
related Expenses expected to be in excess of $25,000.

 

5.3.                            Payment Terms. Service Provider will bill
Service Recipient quarterly for all charges pursuant to this Agreement for the
previous calendar quarter. Such invoices will contain reasonable detail of the
Services provided and the charge therefor. Service Recipient will pay Service
Provider for all undisputed amounts due for Services provided hereunder within
thirty (30) days from receipt of an invoice therefor. Late payments will bear
interest at the lesser of twelve percent (12%) per annum or the maximum rate
allowed by law. The Parties acknowledge and agree that failure to pay undisputed
amounts due hereunder pursuant to the terms of this Agreement is a material
breach and Service Provider may terminate this Agreement under Section 4.2.

 

5.4.                            Disputed Amounts. Amounts due hereunder will not
be offset by amounts due under any other agreement. Disputes related to any
other agreement will not serve as grounds to delay obligations under this
Agreement. In particular, Service Recipient will not, and will cause its
Affiliates to not, offset amounts owed to Service Provider or any Affiliate
under this Agreement against amounts owed or allegedly owed by Service Provider
or any Affiliate to Service Recipient or any Affiliate under any circumstances,
and Service Recipient hereby irrevocably waives any such right on its own behalf
and on behalf of each of its Affiliates.

 

ARTICLE 6
TRANSITION SERVICE RESPONSIBILITIES

 

6.1.                            Cooperation; Facilities; Access to Information.
The Parties will use good faith efforts to cooperate with each other in all
matters relating to the provision and receipt of Services. Such cooperation will
include exchanging information relevant to the provision of Services hereunder,
good faith efforts to mitigate problems with the work environment

 

6

--------------------------------------------------------------------------------


 

interfering with the Services, and each Party requiring its personnel to obey
any security regulations and other published policies of the other Party while
on the other Party’s premises. In addition, Service Recipient will provide
Service Provider with access to its facilities as is reasonably necessary for
Service Provider to perform the Services it is obligated to provide hereunder,
provide Service Provider with information and documentation reasonably necessary
for Service Provider to perform the Services it is obligated to provide
hereunder, and make available, as reasonably requested by Service Provider,
reasonable access to resources and provide timely decisions in order that
Service Provider may perform its obligations hereunder.

 

6.2.                            Savings Clause. To the extent Service
Recipient’s failure to discharge its obligations set forth in Section 6.1 or
elsewhere in this Agreement impedes Service Provider’s ability to provide any
Service or Additional Service hereunder, Service Provider will be excused from
its obligation to provide such Services or Additional Services hereunder,
provided, that Service Provider provides Service Recipient with notice of
Service Recipient’s failure to meet such obligation promptly after Service
Provider becomes aware of such failure.

 

ARTICLE 7
INTELLECTUAL PROPERTY

 

7.1.                            Existing Ownership Rights Unaffected. Except as
expressly set out in this ARTICLE 7, neither Party will gain, by virtue of this
Agreement, any rights of ownership or use of Copyrights, Patents, Trade Secrets,
Trademarks or any other Intellectual Property owned by the other Party.

 

7.2.                            Trademarks. Neither Party is granted hereunder
any ownership in or license to the Trademarks of the other Party.

 

7.3.                            Removal of Marks. Neither Party will remove any
Copyright notices, proprietary markings, Trademarks or other indicia of
ownership of the other Party from any materials of the other Party.

 

7.4.                            Ownership of Data and Intellectual Property.
Service Recipient will own all data and records created by Service Recipient or
any of its Affiliates related exclusively to the Business and generated in
connection with the performance of the Services (the “Data”). Service Provider
will and hereby does, without further consideration, assign (and will cause its
Affiliates to assign) to Service Recipient any and all right, title or interest
that Service Provider or its Affiliates may possess in or to the Data. Upon
Service Recipient’s request, Service Provider will provide Service Recipient
with copies of the Data in the format in which such Data is generated.

 

ARTICLE 8
RELATIONSHIP BETWEEN THE PARTIES

 

8.1.                            The Parties to this Agreement are and will
remain independent contractors and neither Party is an employee, agent, partner,
franchisee or joint venturer of or with the other. Each Party will be solely
responsible for any employment-related taxes, insurance

 

7

--------------------------------------------------------------------------------


 

premiums or other employment benefits respecting its employees. Neither Party
will hold itself out as an agent of the other and neither Party will have the
authority to bind the other. (A) No Service Recipient employees, agents or
representatives (including the Service Recipient Personnel) shall be eligible to
participate in any benefit programs or sales or other bonuses offered by Service
Provider to its employees, or in any retirement plans, profit sharing plans,
insurance plans, separation plans or any other employee welfare or benefit plans
offered from time to time by Service Provider to its employees.  Service
Recipient acknowledges that none of its employees, agents or representatives
(including the Service Recipient Personnel) shall be eligible to participate in,
and Service Provider does not and will not maintain or procure for or on such
personnel’s behalf, any worker’s compensation or unemployment compensation
insurance. (B) No Service Provider employees, agents or representatives
(including the Service Provider Personnel) shall be eligible to participate in
any benefit programs or sales or other bonuses offered by Service Recipient to
its employees, or in any retirement plans, profit sharing plans, insurance
plans, separation plans or any other employee welfare or benefit plans offered
from time to time by Service Recipient to its employees.  Service Provider
acknowledges that none of its employees, agents or representatives (including
the Service Provider Personnel) shall be eligible to participate in, and Service
Recipient does not and will not maintain or procure for or on such personnel’s
behalf, any worker’s compensation or unemployment compensation insurance.

 

8.2.                            (A) Neither the execution of this Agreement, nor
performance of Services by the Service Provider and/or any of its Affiliates
shall cause the Service Recipient and/or any of its Affiliates or any person or
entity employed or engaged by the Service Recipient and/or any of its
Affiliates, including the Transferred Employees (collectively “Service Recipient
Personnel”) to be or to be construed to be an agent, employee or legal
representative of the Service Provider and/or any of its Affiliates for any
purpose whatsoever.  The Service Recipient Personnel shall not be considered to
be employees of the Service Provider and/or any of its Affiliates for any
purpose (including Section 8.1), and neither the Service Provider nor any of its
Affiliates shall be or be deemed to be an employer or joint employer of the
Service Recipient Personnel. (B) Neither the execution of this Agreement, nor
performance of Services by the Service Provider and/or any of its Affiliates
shall cause the Service Provider and/or any of its Affiliates or any person or
entity employed or engaged by the Service Provider and/or any of its Affiliates,
(collectively “Service Provider Personnel”) to be or to be construed to be an
agent, employee or legal representative of the Service Recipient and/or any of
its Affiliates for any purpose whatsoever.  The Service Provider Personnel shall
not be considered to be employees of the Service Recipient and/or any of its
Affiliates for any purpose (including Section 8.1), and neither the Service
Recipient nor any of its Affiliates shall be or be deemed to be an employer or
joint employer of the Service Provider Personnel.

 

8.3.                            Notwithstanding anything else in this Agreement
and/or the Transition Services Schedule, only members of the Service Recipient
Personnel (the “Cleared Service Recipient Personnel”) who executed and delivered
to the Service Provider an acknowledgment and waiver in the form attached hereto
as Schedule 3 may receive, or benefit from, Services that involve access to the
information services systems and applications of the Service Provider listed in
Schedule 2, and the Service Provider is

 

8

--------------------------------------------------------------------------------


 

under no obligation to provide any such Services to the extent any Service
Recipient Personnel other than the Cleared Service Recipient Personnel would
receive, or benefit from, such Services.

 

ARTICLE 9
AFFILIATE PERFORMANCE

 

Service Provider may engage one or more Affiliates to perform all or any portion
of Service Provider’s duties under this Agreement; provided that Service
Provider remains liable for the performance of such Affiliates.

 

ARTICLE 10
INDEMNIFICATION

 

10.1.                     Service Recipient will indemnify, defend and hold
harmless Service Provider and its officers, directors, agents, employees and
Affiliates, from and against any and all Damages, including reasonable
attorneys’ fees (collectively, “Losses”) arising out of, relating to or
resulting from (a) Service Recipient’s material breach of this Agreement,
(b) Service Recipient’s gross negligence or willful misconduct in connection
with its receipt of Services or Additional Services pursuant to this Agreement,
(c) Service Recipient Personnel’s misuse of any of Service Provider’s systems or
Services, (d) Service Recipient Personnel’s willful misconduct in connection
with the use of Service Provider’s systems or Services, or (e) Service
Provider’s provision of Services or Additional Services pursuant to and in
accordance with this Agreement, except for those Losses for which Service
Provider is obligated to indemnify, defend and hold harmless Service Recipient
and its officers, directors, agents, employees and Affiliates pursuant to
Section 10.1.  Service Recipient will further indemnify, defend and hold
harmless Service Provider and its officers, directors, agents, employees and
Affiliates, from and against any and all Losses arising out of, relating to or
resulting from any Service Recipient Personnel being classified as, or
determined to be, co-employed by, or a common-law employee of, the Service
Provider and/or any of its Affiliates.

 

10.2.                     Service Provider will indemnify, defend and hold
harmless Service Recipient and its officers, directors, agents, employees and
Affiliates from and against any and all Losses arising out of, relating to or
resulting from (a) Service Provider’s material breach of this Agreement,
(b) Service Provider’s gross negligence or willful misconduct in the provision
of Services or Additional Services pursuant to this Agreement, (c) any Service
Provider Personnel’s willful misconduct in connection with providing the
Services or Additional Services pursuant to this Agreement, or (d) any Service
Provider Personnel’s disclosure or misuse of the Service Recipient’s
Confidential Information.  Service Provider will further indemnify, defend and
hold harmless Service Recipient and its officers, directors, agents, employees
and Affiliates, from and against any and all Losses arising out of, relating to
or resulting from any Service Provider Personnel being classified as, or
determined to be, co-employed by, or a common-law employee of, the Service
Recipient and/or any of its Affiliates.

 

9

--------------------------------------------------------------------------------


 

10.3.                     An indemnifying Party’s indemnification obligations
hereunder will be conditioned upon (a) the indemnified Party providing the
indemnifying Party with written notice describing such indemnification claim
(“Claim”) in reasonable detail in light of the circumstances then known and then
providing the indemnifying Party with further notices to keep it reasonably
informed with respect thereto; provided however, that failure of the indemnified
Party to provide such notice or keep the indemnifying Party reasonably informed
as provided herein will not relieve the indemnifying Party of its obligations
hereunder except to the extent, if any, that the indemnified Party is materially
prejudiced thereby, (b) the indemnifying Party being entitled to participate in
such Claim and assume the defense thereof with counsel reasonably satisfactory
to the indemnified Party, at the indemnifying Party’s sole expense, and (c) the
indemnified Party reasonably cooperating with the indemnifying Party, at the
indemnifying Party’s sole cost and expense, in the defense of any Claim. The
indemnifying Party will not accept any settlement that places restrictions on
any indemnified Party or requires any payment by any indemnified Party and,
further, will not accept any settlement unless the settlement includes as an
unconditional term thereof the giving by the claimant or the plaintiff of a full
and unconditional release of the indemnified Parties, from all liability with
respect to the matters that are subject to such Claim, without the indemnified
Party’s prior written consent, which consent will not be unreasonably withheld,
delayed or conditioned. The indemnified Party may participate in the defense of
any claim with counsel reasonably acceptable to the indemnifying Party, at the
indemnified Party’s own expense.

 

10.4.                     With the exception of any claims of fraud which are
proven and upon which a judgment entered in the involved proceeding will be
expressly based, the Parties acknowledge and agree that the provisions of
ARTICLE 10 will be the exclusive remedy for all claims relating to this
Agreement, including the negotiation or performance hereof.

 

10.5.                     EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
SERVICE PROVIDER MAKES NO WARRANTY OR REPRESENTATION WHATSOEVER, EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO ANY WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE OR AGAINST INFRINGEMENT.

 

ARTICLE 11
LIMITATION OF LIABILITY, DISCLAIMER OF CONSEQUENTIAL DAMAGES AND CAP ON
LIABILITY

 

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, AND EXCEPT FOR
CLAIMS PURSUANT TO ARTICLE 10 AND IN CIRCUMSTANCES WHERE AWARDED TO A THIRD
PARTY, (A) NEITHER PARTY WILL BE LIABLE TO THE OTHER FOR ANY LOST PROFITS OR
OTHER SPECIAL, INCIDENTAL, INDIRECT, PUNITIVE OR CONSEQUENTIAL DAMAGES, HOWEVER
CAUSED, UNDER ANY THEORY OF LIABILITY, ARISING FROM THE PERFORMANCE OF, OR
RELATING TO, THIS AGREEMENT REGARDLESS OF WHETHER SUCH PARTY HAS BEEN NOTIFIED
OF THE POSSIBILITY OF, OR THE FORESEEABILITY OF, SUCH DAMAGES; AND (B) EACH
PARTY’S LIABILITY FOR DAMAGES IN CONNECTION WITH THIS AGREEMENT OR THE
PERFORMANCE OR NEGOTIATION HEREOF WILL

 

10

--------------------------------------------------------------------------------


 

NOT EXCEED THE AMOUNT OF THE FEES PAID (OR PAYABLE) BY SERVICE RECIPIENT TO
SERVICE PROVIDER UNDER THE APPLICABLE TRANSITION SERVICES SCHEDULE FROM WHICH
SUCH CLAIM ARISES.

 

ARTICLE 12
FORCE MAJEURE

 

Each Party will be excused for any failure or delay in performing any of its
obligations under this Agreement, other than the obligations of Service
Recipient to make payments to Service Provider for Services already rendered, if
such failure or delay is caused by any act of God, any accident, explosion,
fire, act of terrorism, storm, earthquake, flood or any other circumstance or
event outside of such Party’s reasonable control.

 

ARTICLE 13
MISCELLANEOUS

 

13.1.                     Records. Service Provider shall maintain accurate
records arising from or related to any Services provided hereunder, including
accounting records and documentation produced in connection with the rendering
of any Service, substantially consistent with Service Provider’s past practices
for similar services provided for its own account.

 

13.2.                     Inspection Rights. During the Term and for ninety (90)
days thereafter, Service Provider shall, upon reasonable prior written notice
from Service Recipient, permit Service Recipient, or its designated
representatives, to inspect and audit Service Provider’s records relating to the
Services during regular business hours, with the right to make any copies, for
the sole purpose of verifying the amount charged by Service Provider for
provision of the Services; provided, that Service Recipient shall comply with
Service Provider’s reasonable security and safety procedures as such procedures
are communicated to Service Recipient.

 

13.3.                     SDEA.  Within 30 days after the Execution Date but in
no event later than the day on which the first Business Permit (i.e., relevant
product registration) in respect of any Product will be effectively transferred
from the relevant Selling Person to Purchaser in accordance with the Asset
Purchase Agreement, the Service Provider (or its relevant Affiliate) and the
Service Recipient shall in good faith negotiate and agree in writing a Safety
Data and Exchange Agreement (“SDEA”).  Such SDEA shall be on terms and
conditions customary for similar transactions, and shall govern the transition
of pharmacovigilance activities from the relevant Selling Person (and/or its
Affiliates) to the Purchaser and the transfer of the safety database at a
mutually agreed date.  The SDEA shall enable worldwide safety surveillance and
risk management and allow each Party to comply with its legal and regulatory
obligations as legal manufacturer or holder of the relevant Business Permit
(i.e., relevant product registration).  The SDEA will be signed by authorized
departments of the Parties and shall be considered part of this Agreement,
provided however that it can be amended separately without the need to amend
this Agreement as a whole.

 

11

--------------------------------------------------------------------------------


 

13.4.                     Interpretation. Except as otherwise explicitly
specified to the contrary, (a) references to a section, exhibit or schedule
means a section of, or schedule or exhibit to this Agreement, unless another
agreement is specified, (b) the word “including” (in its various forms) means
“including without limitation,” (c) references to a particular statute or
regulation include all rules and regulations thereunder and any predecessor or
successor statute, rules or regulation, in each case as amended or otherwise
modified from time to time, (d) words in the singular or plural form include the
plural and singular form, respectively, (e) references to a particular Person
include such Person’s successors and assigns to the extent not prohibited by
this Agreement, (f) unless otherwise specified “$” is in reference to United
States dollars, and (g) the headings contained in this Agreement, in any exhibit
or schedule to this Agreement and in the table of contents to this Agreement are
for reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement.

 

13.5.                     Entire Agreement. This Agreement together with the
Asset Purchase Agreement and the other Ancillary Agreements, constitutes the
entire agreement between and among the Parties with regard to the subject matter
of this Agreement, and supersedes all prior agreements and understandings with
regard to such subject matter. Except for the Confidentiality Agreement, there
are now no agreements, representations or warranties between or among the
Parties other than those set forth in the Agreement, the Asset Purchase
Agreement or the Ancillary Agreements.

 

13.6.                     Amendment, Waivers and Consents. This Agreement may
not be changed or modified, in whole or in part, except by supplemental
agreement or amendment signed by the Parties. Any Party may waive compliance by
any other Party with any of the covenants or conditions of this Agreement, but
no waiver will be binding unless executed in writing by the Party making the
waiver. No waiver of any provision of this Agreement will be deemed, or will
constitute, a waiver of any other provision, whether or not similar, nor will
any waiver constitute a continuing waiver. Any consent under this Agreement must
be in writing and will be effective only to the extent specifically set forth in
such writing.

 

13.7.                     Successors and Assigns. This Agreement will bind and
inure to the benefit of the Parties and their respective successors and
permitted assigns, provided, however, that no Party may assign any right or
obligation hereunder without the prior written consent of all other Parties.

 

13.8.                     Governing Law. The rights and obligations of the
Parties will be governed by, and this Agreement will be interpreted, construed
and enforced in accordance with, the laws of the State of New York, excluding
its conflict of laws rules to the extent such rules would apply the law of
another jurisdiction.

 

13.9.                     Jurisdiction; Waiver of Jury Trial.

 

13.9.1.           Any judicial proceeding brought against any Party or any
dispute arising out of this Agreement or related to this Agreement, or the
negotiation or performance hereof, must be brought in the courts of the State of
New York, or in

 

12

--------------------------------------------------------------------------------


 

the U.S. District Court for the State of New York, and, by execution and
delivery of this Agreement, each of the Parties accepts the exclusive
jurisdiction of such courts, and irrevocably agrees to be bound by any judgment
rendered thereby in connection with this Agreement and waives any claim and will
not assert that venue should properly lie in any other location within the
selected jurisdiction.  The consents to jurisdiction in this Section 13.9.1 will
not constitute general consents to service of process in the State of New York
for any purpose except as provided in this Section 13.9.1 and will not be deemed
to confer rights on any Person other than the Parties. Service of any process,
summons, notice or document by U.S. mail to a Party’s address for notice
provided in or in accordance with Section 13.12 will be effective service of
process for any action, suit or proceeding in the State of New York with respect
to any matters for which it has submitted to jurisdiction pursuant to this
Section 13.9.1.

 

13.9.2.           TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE
WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL NOT ASSERT
(WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN
ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS
AGREEMENT, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY
OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY
AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO
TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS
AGREEMENT AND SUCH PROCEEDINGS WILL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

13.10.              Rules of Construction. The Parties acknowledge that each
Party has read and negotiated the language used in this Agreement. Because all
Parties participated in negotiating and drafting this Agreement, no rule of
construction will apply to this Agreement which construes ambiguous language in
favor of or against any Party by reason of that Party’s role in drafting this
Agreement.

 

13.11.              Severability. If any provision of this Agreement, as applied
to either Party or to any circumstance, is declared by a court of competent
jurisdiction to be illegal, unenforceable or void, this Agreement will continue
in full force and effect without said provision.

 

13.12.              Notices. Any notice required or permitted to be given
hereunder must be provided in writing and (a) delivered in person or by express
delivery or courier service, (b) sent by facsimile, or (c) deposited in the mail
registered or certified first class, postage prepaid and return receipt
requested (provided that any notice given pursuant to subsection (b) of this
Section 13.12 is also confirmed by the means described in subsections (a) or
(c) of this Section 13.12) to such address or facsimile of the Party set forth
in this Section 13.12

 

13

--------------------------------------------------------------------------------


 

or to such other place or places as such Party from time to time may designate
in writing in compliance with the terms of this Section 13.12. Each notice will
be deemed given when so delivered personally, or sent by facsimile transmission,
or, if sent by express delivery or courier service, one Business Day after being
sent, or if mailed, five Business Days after the date of deposit in the mail. A
notice of change of address or facsimile number will be effective only when done
in accordance with this Section 13.12.

 

 

(i)

To Service Recipient at:

 

 

 

 

 

Aastrom Biosciences, Inc.

 

 

Domino’s Farms, Lobby K

 

 

24 Frank Lloyd Wright Drive

 

 

Ann Arbor, MI 48105

 

 

 

 

 

 

Attention:

Nick Colangelo

 

 

Fax:

+1-734-665-0485

 

 

Phone:

+1-734-418-4400

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

Goodwin Procter LLP

 

 

 

53 State Street

 

 

 

Exchange Place

 

 

 

Boston, MA 02109

 

 

 

 

 

 

 

Attention:

Mitchell S. Bloom, Esq.

 

 

 

 

Danielle Lauzon, Esq.

 

 

 

Fax:

+1-617-523-1231

 

 

 

Phone:

+1-617-570-1000

 

 

 

 

 

(ii)

To Service Provider at:

 

 

 

 

 

Genzyme Corporation

 

 

55 Cambridge Parkway

 

 

Cambridge, MA 02142

 

 

 

 

 

 

Attention:

Head of Biosurgery Global GSU

 

 

Facsimile:

+1-617-761-8918

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

Sanofi

 

 

 

54, rue la Boétie

 

 

 

75008 Paris

 

 

 

France

 

 

 

 

 

 

 

Attention:

General Counsel

 

14

--------------------------------------------------------------------------------


 

 

 

 

Facsimile:

+33-1-5377-4303

 

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

Ropes & Gray LLP

 

 

 

Prudential Tower

 

 

 

800 Boylston Street

 

 

 

Boston, MA 02199-3600

 

 

 

 

 

 

 

 

Attention:

Christopher Comeau

 

 

 

Facsimile:

+1-617-235-0566

 

13.13.              Rights of Parties. Nothing in this Agreement, whether
express or implied, is intended to confer any rights or remedies under or by
reason of this Agreement on any Persons other than the Parties to it and their
respective successors and permitted assigns, nor is anything in this Agreement
intended to relieve or discharge the obligation or liability of any Third Party
to any Party, nor will any provision give any Third Party any right of
subrogation or action over or against any Party.

 

13.14.              Counterparts. This Agreement may be signed in any number of
counterparts, including by facsimile copies or by electronic scan copies
delivered by email, each of which will be deemed an original, with the same
effect as if the signatures were upon the same instrument.

 

13.15.              Confidentiality.

 

13.15.1.    Neither Party shall possess any interest, title, lien or right in
any Confidential Information of the other Party that is exchanged pursuant to or
in connection with the terms of this Agreement.  Each Party agrees not to
(i) disclose the Confidential Information of the other Party to any third party
or (ii) use the Confidential Information of the other Party except as necessary
to perform its obligations under this Agreement, in either case without the
express prior written consent of the other Party, and each Party shall be
responsible for any breaches of this Section 13.15 by its directors, officers,
employees, representatives (including financial advisors, attorneys and
accountants) or agents (collectively, the “Representatives”).

 

13.15.2.    The term “Confidential Information” will not, however, include
information which (i) is or becomes publicly available other than as a result of
a disclosure by the Party or such Party’s Representatives receiving the
Confidential Information in violation of this Agreement; (ii) is or becomes
available on a non-confidential basis from a third-party source (other than the
party providing, directly or indirectly, its Confidential Information), which,
to the best of the knowledge of the Party receiving Confidential Information
after due inquiry, is not prohibited from disclosing such information to it by a
legal, contractual or fiduciary obligation to the party providing the
Confidential Information; or (iii) was independently developed or learned by a
party without the use or reference to the other Party’s Confidential
Information.

 

15

--------------------------------------------------------------------------------


 

13.15.3.    Upon or after the termination or expiration of this Agreement
pursuant to Section 4.1 and upon the relevant disclosing Party’s written
request, the applicable receiving Party shall within thirty (30) business days
of such request destroy all copies of such disclosing Party’s Confidential
Information in its possession or in the possession of any of its
Representatives. Notwithstanding the foregoing, the receiving Party of such
Confidential Information shall be permitted, subject to its continued compliance
with the confidentiality and restricted-use obligations specified in this
Agreement, (i) to retain all or any portion of such Confidential Information to
the extent necessary for the purposes of maintaning its legal file and using the
same to defend against any claims or actions threatened or instituted involving
such Confidential Information, and (ii) entitled to retain copies of any
computer records and files containing such Confidential Information which have
been created pursuant to its automatic electronic archiving and back up
procedures. If so requested by the relevant disclosing Party, the receiving
Party shall confirm in writing that its undertakings relating to the destruction
of any such Confidential Information have been complied with.

 

13.15.4.    Notwithstanding the other provisions of this Section 13.15 either
Party may disclose any Confidential Information of the other Party to the extent
required by applicable Legal Requirements, The Nasdaq Stock Market, GAAP or IFRS
or any disclosure made in connection with the enforcement of any right or remedy
relating to this Agreement or the Services; provided that any Party that is
requested pursuant to, or required by, applicable Legal Requirements, The Nasdaq
Stock Market, GAAP or IFRS to disclose any Confidential Information, shall
provide the other Party with reasonable prior written notice of such requests or
requirement and a reasonable opportunity is afforded to contest the same.

 

13.15.5.    This Section 13.15, and all rights and obligations hereunder, shall
expire three (3) years following the later of (i) the expiration or termination
of this Agreement in accordance with its terms and (ii) the delivery to Aastrom
by Sanofi, Service Provider or any of their Affiliates of historical safety data
and applicable research and development data.  Nothing in this Section 13.15
shall be deemed to limit any rights of Sanofi or Aastrom set forth in the Asset
Purchase Agreement.

 

(The remainder of this page has been intentionally left blank.)

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
on its behalf by their respective officers thereunto duly authorized all as of
the Execution Date.

 

 

AASTROM BIOSCIENCES, INC.

 

 

 

 

 

By:

/s/ Dominick C. Colangelo

 

Name:

Dominick C. Colangelo

 

Title:

President and CEO

 

 

 

 

 

GENZYME CORPORATION

 

 

 

 

 

By:

/s/ Jerome Delpech

 

Name:

Jerome Delpech

 

Title:

Attorney-in-Fact

 

Signature Page to Transition Services Agreement

 

--------------------------------------------------------------------------------